DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 7/8/2021. Claims 1-6, 8, 9 have been amended. Claim 10 is new. Claim 7 is cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Newly submitted amended claims 8, 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally claimed invention is to a positive electrode and the currently amended claims are to a non-aqueous electrolyte secondary battery. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8, 9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims Analysis

For purposes of compact prosecution alumina oxide hydrates or alumina hydrates may be defined as aluminum hydroxide. (https://onlinelibrary.wiley.com/doi/10.1002/0471238961.0825041813091918.a01.pub2)


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951), on claims 1-6 are maintained. The rejection is modified in view of the Applicant’s amendments.
The rejection under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951), on claims, 8-9 are withdrawn. However, if Applicants amend the claims back to the original presented claims, the rejection may be reinstated.

The rejection under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951).
Regarding claims 1, 2, the Ogawa reference discloses a non-aqueous electrolyte secondary battery comprising positive electrode. The positive electrode comprising at least: a positive electrode current collector, a conductive material, and 5a positive electrode active material, the positive electrode active material being disposed on a surface of the positive electrode current collector. The positive electrode current collector comprising an aluminum foil and an aluminum oxide hydrate film, 10the aluminum oxide hydrate film covering a surface of the aluminum foil (P22). The Ogawa reference discloses a thickness of the aluminum oxide hydrate film of not smaller than 10 nm and not greater than 500 nm (Table 4). The Ogawa reference is silent in specifying the aluminum oxide hydrate film comprises a porosity with the conductive 
However, the Kawai reference discloses the aluminum oxide hydrate film on the current collector should be porous to maintain the contact of the conductive components with the current collector (P92; or at least part of the conductive material being disposed within pores that are formed in the aluminum oxide hydrate film) so as to prevent resistance.
In addition, the Furusawa et al. reference discloses the porosity of the intermediate layer between the current collector and active material should be 36% (Example). The Furusawa reference further discloses the intermediate layer comprises pores filled with electrolyte so to retain absorption of heat and prevents internal short circuiting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the intermediate layer of the Ogawa reference with a porosity of 36% as disclosed by the Furusawa et al. reference in order to retain known electrolyte used in both Ogawa and Furusawa reference to prevent short circuiting and maintain efficiency of the battery.  
The Furusawa reference also discloses that the secondary battery stored in 25-60 ˚C which is the battery environment and conditions. That is, the Furusawa reference discloses the battery environment is at 25-60 ˚C, thus at storage the maximum temperature of the battery would exhibit the temperature and is less than 350 ˚C.
Regarding claim 5, the Ogawa reference discloses the aluminum oxide hydrate film has a thickness not smaller than 50 nm and not greater than 300 nm (Fig. 4).  

Regarding claim 7, the Ogawa reference discloses a non-aqueous electrolyte secondary battery comprising at least the positive electrode according to claim 1.  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951) in furthest view of Takaya (EP1179751)
Regarding claim 3, the Ogawa in view of Kawai in further view of Furusawa reference discloses the claimed invention above and further incorporated herein. The Ogawa reference discloses an aluminum hydroxide but is silent in specifying 
Al2O3.nH2O wherein 0<n≤1
However, the Takaya reference discloses aluminum hydroxide are known to be represented by Al2O3.H2O and Al2O3.1/5H2O (P23). 
The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
Regarding claim 4, the Ogawa in view of Kawai in further view of Furusawa reference discloses the claimed invention above and further incorporated herein. The 
Al2O3.nH2O wherein 0.7≤n<1
However, the Takaya reference discloses aluminum hydroxide are known to be represented by Al2O3.H2O and Al2O3.1/5H2O (P23) and specify that n is the degree of hydration and since, the Takaya reference discloses n = 1/5 and n=1, the Takaya reference must also incorporate 0.7<n≤1.
Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951).
Regarding claims 10, the Ogawa reference discloses a positive electrode for a non-aqueous electrolyte secondary battery, the positive electrode comprising at least: a positive electrode current collector, a conductive material, and 5a positive electrode active material, the positive electrode active material being disposed on a surface of the positive electrode current collector. The positive electrode current collector comprising 
However, the Kawai reference discloses the aluminum oxide hydrate film on the current collector should be porous to maintain contact of the conductive components with the current collector (P92; or at least part of the conductive material being disposed within pores that are formed in the aluminum oxide hydrate film) so as to prevent resistance. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the teachings of Kawai reference of maintain contact of the conductive components with the current collector through its pores for the aluminum oxide hydrate layer disclosed by the Ogawa reference in order to provide efficient conductivity in a battery.
In addition, the Furusawa et al. reference discloses the porosity of the intermediate layer between the current collector and active material should be 36% (Example). The Furusawa reference further discloses the intermediate layer between the active material and the current collector comprises pores filled with electrolyte so to retain absorption of heat and prevents internal short circuiting. Therefore, it would have 
Furthermore, the Kondou et al. reference discloses an intermediate layer (10) between the active material layer and the current collector comprises the conductive particles to be pushed into the intermediate layer to provide direct contact with the current collector to maintain conductivity (6:45-60) with active materials. Thus, the pores that surrounds the conductive particle must be at a minimum bigger than the width of the conductive material in order to surround the conductive particle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the teachings of the width of the pore bigger than the conductive particle in order to surround the particle for the intermediate layer taught by the Kondou et al. reference for the intermediate layer of the Ogawa reference in order to maintain conductivity of the battery. As a result, the width of the pore is slightly larger than the width of the conductive particle (35nm)  and the width of the active material (3 microns or 3000 nanometer) is more than 10x’s the conductive particle or about 10x’s bigger than the pore size.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 9 have been considered but are moot because the prior rejected claims are withdrawn under original presentation.
Applicant's arguments, regarding claims 1-6 filed 7/8/2021 have been fully considered but they are not persuasive. 
The Applicants argue, “During the interview, arguments against the modification of Ogawa based on Kawai and Furusawa were discussed, as well as possible claim amendments. In addition, the criticality of the porosity was discussed. The Examiner indicated that if the claims were amended based on Fig. 7 and corresponding disclosure to recite the maximum temperature resulting from the nail penetration test, the claims would likely be allowed.”
However, during the interview, unexpected results that would differentiate the claimed limitation over the prior art would perhaps further prosecution but within accordance of patent law. For instance, the Examiner would never ask the Applicants to change the claim limitation under original presentation which appears to be the case. Since, the Applicants noted that it was originally examined, the Examiner will prosecute claims 1-6. The Examiner will make a note to restriction claims similar to claim 7 in the future. 
The Applicants argue, “However, none of the cited art, alone or in combination, teaches or suggests a non- aqueous secondary battery comprising the positive electrode current collector and exhibiting a maximum temperature of 3500 or lower, wherein the maximum temperature is a surface temperature of the non-aqueous electrolyte secondary battery one second after a nail is driven into the non-aqueous electrolyte secondary battery, as recited in claim 1 and 8.” 
However, it appears that limitations such as “wherein the maximum temperature is a surface temperature of the non-aqueous electrolyte battery one second after a nail 
The battery in storage would be below 350˚C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725